               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

FRANCISCO ALMANZA-GARCIA,
                                     Case No. 2:18-cv-01704-HZ
          Petitioner,
                                     OPINION AND ORDER
     v.
BRIGITTE AMSBERRY,

          Respondent.

     Nell Brown
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

          Attorney for Petitioner

     Frederick Boss, Deputy Attorney General
     Samuel A. Kubernick, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent




      1 - OPINION AND ORDER
HERNANDEZ, District Judge.
      Petitioner brings            this habeas corpus          case pursuant       to   28
u.s.c.    § 2254 challenging the legality of his state convictions

for Rape and Sodomy.          For the reasons that follow,                the Amended

Petition     for    Writ     of    Habeas     Corpus    (#13)     is     dismissed      as

untimely.
                                      BACKGROUND

         In 2007,   the Marion County Grand Jury indicted Petitioner
on two counts of Rape in the First Degree and one count of Sodomy
in the      First   Degree    for    crimes    he    committed against         a   minor
female when she was between seven and eight years old. Following

a   bench     trial,   the        Marion    County     Circuit      Court     convicted

Petitioner of all three charges and sentenced him to consecutive
sentences       totaling     900    months    in     prison.     Trial      Transcript,

pp. 201-03.
      Petitioner took a direct appeal where he asserted that his
convictions improperly rested upon a medical diagnosis of sexual
abuse that was unsupported by any physical evidence . 1 Although
Petitioner had not preserved his                claim of error in the              trial
court,    the    Oregon Court of Appeals             found     the medical      opinion
testimony constituted plain error and remanded Petitioner's case




1 In State v. Southard,    347 Or.    127, 218 P.3d 104   (2009),   the Oregon Supreme
Court concluded that a medical diagnosis of sexual abuse in the absence of
corresponding physical evidence "does not tell the jury anything that it could
not have determined on its own" such that the diagnosis is inadmissible under
OEC 403 because its risk of prejudice outweighs the probative value of the
diagnosis.  347 Or. at 142.



         2 - OPINION AND ORDER
for a new trial. 2 State v. Almanza-Garcia, 242 Or. App. 350, 255

P.3d 613 (2011).
        On   remand,        Petitioner      opted        for    a     jury    trial.     The    jury
unanimously found him guilty of all three charges, and the trial
court    once       again      imposed an aggregate                 900-month prison term.

Trial Transcript, pp. 462-63, 480-82.
        Petitioner directly appealed his new judgment raising claims

pertaining       to       evidentiary        rulings,           the    trial     court's        jury

instructions,            and    the   duration      of       his    sentence.      Respondent's
Exhibit      108.     The      Oregon     Court     of       Appeals    affirmed        the    trial
court's      decision          without    issuing        a     written       opinion,     and    the
Oregon Supreme Court denied review. State v. Almanza-Garcia, 271
Or. App.     377,        353 P.3d 618,       rev.    denied,          358 Or.    248,    364 P.3d

1001 (2015).
        Before      his     direct       appellate       judgment        issued,        Petitioner
filed for post-conviction relief                    ( "PCR")        in Umatilla County. 3 He
initiated the action with a pro se PCR Petition,                                   and the PCR
court appointed counsel                  to represent          him.    After reviewing the
case, counsel filed an affidavit wherein he described his efforts

to   identify        a     meritorious       claim.          Counsel      concluded,          "After

careful review of the facts of the case, it is my belief that the
2 ORAP 5.45(1) provides a mechanism whereby an unpreserved claim may still be
considered on appeal- - "the appellate court may consider an error of law
apparent on the face of the record. 11   This provision allows the Oregon Court
of Appeals to consider unpreserved errors of law which are 11 obvious 11 and 11 not
reasonably in dispute. 11 Ailes v. Portland Meadows, Inc., 312 Or. 376, 381, 823
P.2d 956 (1991).

3 Under the 11 prison mailbox rule, 11 a prisoner I s documents are deemed filed at
the moment the prisoner delivers them to prison authorities for forwarding to
the clerk of the court. Saffold v. Newland, 224 F.3d 1087, 1091 (9th Cir.
2000). Petitioner signed his PCR Petition on September 9, 2015, and his direct
appellate judgment did not issue until December 15, 2015.


        3 - OPINION AND ORDER
original         petition     cannot       be    construed       to    state      a    ground     for

relief under ORS 138. 510 to 138. 680,                         and cannot be amended to

state a ground for relief." Respondent's Exhibit 114.
        The State subsequently moved to dismiss the case for failure

to state a claim upon which relief could be granted. Following a

brief       hearing,        the    PCR     court       granted        the   State's        motion.

Respondent's         Exhibits       115,        116.   The    dismissal      for        failure    to
state a claim was an event of jurisdictional significance because

it precluded Petitioner from appealing the PCR court's judgment.

See ORS 138. 525 (3)             ( "a judgment dismissing a meritless petition

is    not       appealable.");      see     also       (ORS    138.525      (2)       ("'meritless

petition'         means    one    that,     when       liberally construed,               fails   to

state       a     claim     upon     which         post-conviction          relief         may    be

granted.") .
        Petitioner nevertheless proceeded to file a motion in the
Oregon Court of Appeals in an attempt to establish jurisdiction,

arguing that the PCR court did not unambiguously dismiss the PCR

Petition for failure to state a clairri. Respondent's Exhibit 118.

The Appellate Commissioner disagreed and determined that,                                       as a

matter of state law, "the judgment [was] not appealable under ORS

135.525(3)          and,     on    that         ground,       dismisse[d]         the     appeal."

Respondent's Exhibit 120. Petitioner moved for reconsideration of
the Appellate Commissioner's decision,                          but the Chief Judge for

the    Oregon       Court    of    Appeals        denied       the    motion.         Respondent's

Exhibit 122. Thereafter, Petitioner unsuccessfully sought review

in the Oregon Supreme Court. Respondent's Exhibit 124.




        4 - OPINION AND ORDER
      On    September       25,        2018,    Petitioner             filed   this       28    U.S.C.

§ 2254 habeas corpus case. With the benefit of appointed counsel,

Petitioner       filed    an Amended            Petition          raising      claims      of     trial

court error,      ineffective assistance of trial counsel, and actual

innocence.       Respondent        asks        the    Court       to    deny    relief          on   the
Petition because:         (1) Petitioner failed to timely file this case;
(2)   many of Petitioner's claims are procedurally defaulted; and

(3) Petitioner's claims lack merit.
                                          DISCUSSION

I.    Statute of Limitations and Statutory Tolling

      Pursuant to the Anti-terrorism and Effective Death Penalty

Act   ("AEDPA"), a federal habeas corpus petitioner must generally

challenge his state convictions within one year of the time those

convictions       become       final      upon        the    conclusion         of    his       direct
review.    28 U.S.C.       §     2244 (d) (1) (A);          see    also Bowen        v.    Roe,      188

F. 3d 1157, 1159 ( 9th Cir. 1999)                    (the period of direct review also

includes the 90-day period within which a petitioner can file a

petition for writ of certiorari with the United States Supreme

Court, whether or not he actually files such a petition). Once a

litigant's direct appeal proceedings have concluded, the one-year

statute of limitations begins to run. If he files a proper state

PCR action, however,             the limitation period is tolled during the
pendency of       the    PCR proceedings               so    long as       they are properly

filed.     See   28     U.S.C.     §    2244(d) (2)         ("The       time   during          which   a

properly     filed      application        for       State post-conviction or                    other

collateral review with respect to the pertinent judgment or claim




         5 - OPINION AND ORDER
is pending shall not be counted toward any period of limitation

under this subsection.").
        As mentioned in the Background of this Opinion,                          Petitioner
had     already    initiated        his    PCR action         in Umatilla       County    (by
signing his        PCR Petition)          prior to the effective date of his
direct        appellate      judgment.       Consequently,        zero     days     elapsed
between the conclusion of his direct appeal and the initiation of

his PCR proceedings.
        Respondent argues           that although Petitioner properly filed
his initial-level PCR action, the AEDPA's statute of limitations
began     to    run    when    the    PCR     court     issued    its     non-appealable
judgment on February 21, 2017. As a result, the one-year statute
of limitations ran unabated for 469 days until Petitioner signed
his original, prose Petition for Writ of Habeas Corpus on June
5,    2018.     Petitioner         counters    that     his     motion     to     determine
jurisdiction was properly filed in the Oregon Court of Appeals,
that it was entirely proper for him to seek appellate review of
the   PCR court's dismissal               of his      case,    and that his        case    is
timely     because       statutory        tolling     necessarily       continued     until
October 10, 2018 when his PCR Appellate Judgment became effective
after     the     Oregon      Supreme      Court    denied      review.        Respondent's

Exhibit 125.
        The    Ninth   Circuit       addressed      a   very     similar       question    in
Ramirez v.      Yates,     571 F.3d 993 (9 th Cir. 2009). The petitioner in
Ramirez filed a coram nobis petition in California state court

seeking collateral relief                 from a    criminal     judgment.       The coram
nobis    petition      was     a   proper     filing     such    that     it    tolled    the

         6 - OPINION AND ORDER
AEDPA's statute of limitations under 28 U.S.C.                           2244(d) (2). When

Mr. Ramirez did not obtain the desired relief,                           he sought review

in the California Court of Appeal. However,                           the denial of coram

nobis relief was not appealable under California law,                                  thus the

Ninth Circuit concluded that                " [bl ecause the denial of the writ

was     determined      to   be    not   appealable        in    this     case,    Ramirez's

appeal was not properly filed and the pendency of the appeal did

not toll the limitations period." Id at 999.

        In this      case,   Petitioner properly filed his                     PCR Petition

thereby      tolling     the      AEDPA's    one-year       statute       of      limitations

pursuant to 28         u.s.c.     § 2244(d) (2). However,             just as in Ramirez,

the lower court's decision was not appealable under state law. In

this respect, Petitioner's PCR appeals were not properly filed so

as    to    invoke    statutory      tolling      under    §    2244 (d) (2)      during    the

pendency      of     those   appeals.       The   fact     that       Petitioner       filed   a

motion verifying the absence                 of    appellate          jurisdiction in the

Oregon      Court    of Appeals      does     not    affect       this    analysis.       Where

§    2244(d) (2)     tolling      extends     only    to        the    time    Petitioner's

initial-level PCR proceeding was pending,                        it is evident that he

failed to file this federal habeas corpus challenge.

II.     Equitable Tolling

        In the alternative,          Petitioner asks the Court to equitably

toll the statute of limitations on the basis that his appointed

PCR attorney had a           conflict of          interest with him and rendered

ineffective         assistance      of    counsel.        Specifically,           he     faults

counsel for filing an affidavit with the PCR court stating that




           7 - OPINION AND ORDER
Petitioner's           claims        lacked        merit,        and        for     making        similar

representations during the PCR hearing.
        Equitable tolling is available to toll the one-year statute
of    limitations           applicable        to     28    u.s.c.       §    2254     habeas       corpus
cases.        Holland v.          Florida,    560 U.S. 631, 645 (2010). A litigant
seeking to invoke equitable tolling must establish:                                        (1)    that he
has    been        pursuing        his     rights     diligently;            and     (2)     that    some
extraordinary circumstance prevented him from timely filing his
petition.            Pace    v.     DiGuglielmo,           544   U.S.        408,    418     (2005).     A

petitioner who fails                to file a timely petition due to his own
lack of diligence is not entitled to equitable tolling.                                           Tillema

v.    Long,    253 F.3d 494, 504              (9th Cir. 2001). Petitioner bears the
burden        of   showing        that     this      "extraordinary               exclusion"       should
apply to him. Miranda v.                    Castro,       292 F.3d 1063,             1065    (9th Cir.

2002),.
        Oregon law required counsel to advise the PCR court if he
felt that the PCR Petition did not, and could not, state a valid
claim. ORS 138.590(5). Counsel's adherence to this statute does
not    justify        equitable           tolling.        Moreover,         even     though       counsel
advised        the     PCR        court     that     Petitioner             could     not        state   a
meritorious claim, this representation did not prevent Petitioner
from timely filing for federal habeas corpus relief; he still had
one year in which to file the current action. However, instead of
proceeding to file the current action, he attempted to establish

appellate            jurisdiction            where          there           was      none,         sought
reconsideration of the decision advising him that there was no
jurisdiction, and proceeded to petition the Oregon Supreme Court


          8 - OPINION AND ORDER
for   review       after    having       twice   learned    that   the    PCR   court's

decision was not appealable.
      While        the      procedural       posture       Petitioner       faces      is

unfortunate, he cannot demonstrate that he diligently pursued his

federal habeas corpus remedy and was only unable to timely file
this action due to extraordinary circumstances. Equitable tolling

is therefore not appropriate.
III. Actual Innocence and Evidentiary Hearing

      Finally,       Petitioner asks the Court to excuse his untimely

filing on the basis that he is actually innocent of the offenses
for which he was indicted and convicted. A petitioner who fails

to comply with the AEDPA' s one-year statute of limitations may

overcome the default if he is able to show that he is actually

innocent      of    his     underlying       criminal      conduct.      McQuiggin     v.

Perkins,    569 U.S.        383,   386    (2013).   In order to make a gateway

showing     of     actual    innocence,      a   petitioner      must    present     "new

reliable evidence-whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts,                 or critical physical evidence-

that was not presented at trial" which establishes that "it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt." Schlup v. Delo, 513

U.S. 298, 324, 327 (1995).
      In this case, although Petitioner claims that he is actually

innocent,     he fails to identify any new evidence to support his

conclusory allegation of innocence. Instead, he asks the Court to
conduct     an      evidentiary      hearing        at   which     he    can    develop

unspecified evidence of his innocence. Petitioner's bare claim of


       9 - OPINION AND ORDER
innocence "has failed to show what . . . an evidentiary hearing
might     reveal        of    material        import        on    his        assertion       of       actual
innocence." Gandarela v.                Johnson,           286 F.3d 1080,             1087       (9th Cir.
2002).        Accordingly,          Petitioner's            request          for     an    evidentiary
hearing       is   denied.          Because     he        fails    to        demonstrate          that    no
reasonable         juror would         have     convicted              him    in     light       of   newly
presented evidence, he is unable to pass through the gateway of
actual innocence to excuse his untimely filing.
                                          CONCLUSION

        For the reasons identified above,                         the Amended Petition for
Writ     of    Habeas        Corpus     (#13)        is    denied.           The    Court        allows   a
Certificate        of    Appealability          limited           to    the        issue    of    whether
Petitioner is entitled to 28 U.S.C.                          §    2244 (d) (2)        tolling during

the pendency of his PCR appeals.
        IT IS SO ORDERED.
       DATED this            l ,/   day of March, 2020.



                                                           arco
                                                          United States District Judge




         10 - OPINION AND ORDER
